I have come to this gathering 
of nations as a representative of one of the smallest 
nations on the planet. Seychelles is but a speck on the 
globe, home to some 87,000 people — a people that 
 
 
7 08-51845 
 
believes in justice, freedom and fairness. In this 
concert of nations, every country great or small has a 
voice. Our voice comes from the heart of a people that, 
like countless others, lives in trepidation. I have come 
here neither to beg nor to accuse, but to reach out to 
the conscience of all who have gathered here at the 
United Nations. I ask them to feel the heartbeat of 
humanity. 
 When this great institution was founded over six 
decades ago, its architects were motivated by noble and 
just ideals: human freedom and dignity, justice, human 
rights, peace, security, harmony and development. 
Those ideals are values that we hold dear, timeless 
values that are the soul of the United Nations. I have 
faith in those values. So do the people of Seychelles. 
 Have we lived up to those values? Yes, we have 
averted many wars. We have resolved many conflicts. 
But in this age of relative peace and security, new 
enemies are staring us in the face: hunger, pandemics, 
underdevelopment, poverty, economic turmoil, 
environmental degradation and the inequity of the 
global trading system. Those are the enemies which, if 
not overcome, will shatter the foundation of 
civilization. Those are the enemies that we have to 
battle and conquer to create a better world for our 
children and their children. Those are the battles that 
we have to win to save our planet. Those are the issues 
that the modern United Nations has to grapple with and 
overcome. 
 Can it succeed? I believe it can. It can if we 
endow it with a new vision — a vision in which hope 
for mankind goes beyond rhetoric; a vision that 
provides for bold leadership, clear commitments and 
targets so that we can focus on the greater good for 
humankind; a vision in which leaders come together, 
setting aside petty differences and charting a new 
course for the United Nations, a new road map to 
resolve the climate crisis and an appropriate framework 
for the energy and food crisis; a vision in which 
appropriate institutional reforms are put in place and 
adequate resources mobilized to achieve the 
Millennium Development Goals; a vision that 
encompasses justice and fairness in trade and in which 
the specificities of small island developing States are 
not only recognized but accepted as criteria for aid to 
further development. 
 I believe in that vision. We can all share it; we 
can all help to make it a reality. Our deeds have to be 
governed by firm commitments to and perseverance in 
finding sustainable, pragmatic and equitable solutions 
to the complex issues that threaten our very existence. 
 We should abandon solutions that continue to 
enrich the rich and impoverish the poor and the 
vulnerable. When it comes to world trade, for example, 
it seems acceptable to some that wealthy countries are 
allowed to give subsidies to their farmers, as a result of 
which exports from developing countries become 
uncompetitive, but that developing countries are 
obliged to follow World Trade Organization rules to the 
letter, even if they undermine domestic economic 
policies formulated to protect vulnerable sectors of 
society. 
 We offer facilities to foreign investors to exploit 
our natural resources, which are traded for high profits 
on the international market, while we receive a pittance 
in licensing fees. It is like taking a bowl of food from 
the poor and giving them back a spoonful as a generous 
donation. For instance, of the total value of tuna — our 
“blue gold” — caught and trans-shipped in our waters 
by foreign fishing vessels every year, Seychelles 
receives only 7 per cent in revenue, comprising 
licensing and trans-shipment fees. That situation is, to 
my mind, unacceptable. I ask whether it is 
unreasonable to fight for a better share of the proceeds. 
 On a separate but related note, while the 
prevailing situation of insecurity in international 
waters off the coast of Somalia is of grave concern to 
the international community, it is of graver concern to 
Seychelles, whose exclusive economic zone borders 
that maritime zone of hazard. A little more than a week 
ago, some 40 European fishing vessels lay idle in Port 
Victoria as a result of an act of piracy on one of their 
own. Such acts can have a serious impact on the 
lifeline of the second pillar of our economy at a time 
when we are engaging with the Bretton Woods 
institutions in a process of economic reforms. I wish to 
thank all our partners and friends — in particular 
France — for all the efforts they have deployed against 
that scourge. 
 The skewed nature of the global trade regime is 
not the only impediment to development. I return to the 
case of my country. The fact that we have a high 
human development index, ranked fiftieth in the world, 
and that we fall in the middle-income group of 
countries excludes us from access to grants and soft 
loans that would have helped our country to develop 
  
 
08-51845 8 
 
even further and faster. And that is despite the fact that 
donor organizations have confirmed that all aid, grants 
or loans that have been given to Seychelles have been 
properly and accountably utilized for the benefit of our 
people. It is as if we were being penalized for our 
success in raising the standard of living of our people. 
We have fallen into the so-called middle-income trap. 
 Furthermore, no account is taken of the fact that 
Seychelles falls into the category of highly vulnerable 
countries as defined by the Commonwealth 
vulnerability index. Why should our relative success be 
the reason for the denial of access to special 
development funds, especially those addressing 
education, water, sanitation and health? Is that the 
price we have to pay for improving the quality of life 
of our people? Is that the price we have to pay for 
dedicating over 50 per cent of our territory to 
environmental conservation for the benefit of the 
whole world? 
 Our natural environment is our future, our 
treasure trove of biodiversity. We attach the highest 
importance to its preservation, not only for ourselves, 
but also for the rest of the world. 
 Like many other small island States, Seychelles 
remains vulnerable to the threats posed by global 
warming, climate change and rising sea levels. These 
phenomena are linked to human activity on our planet 
that, collectively, the nations of the world have the 
power to influence — if only we had the will to do so. 
 It is not right that small island States should have 
to run the risk of being submerged by rising sea levels 
while some nations refuse even to acknowledge their 
responsibility for the high levels of environmental 
pollution now threatening the planet’s resources. 
 Despite our small size, we shall continue to lead. 
And we shall lead by example. By our example, we 
have shown and will continue to show to all that 
sustainable development and the Millennium 
Development Goals (MDGs) are achievable in our 
present generation. 
 Through our efforts and with the support of 
international NGOs, we have started a global 
movement — the Global Island Partnership — to get 
all small islands and nations with islands to devote part 
of their natural resources to environmental resilience 
and sustainability. And, more recently, Seychelles set 
up the Sea Level Rise Foundation to galvanize global 
action to address the devastating impact of climate 
change on our planet.  
 Are those worthy causes not deserving of 
international support, especially in the International 
Year of Planet Earth? We are running out of time, and 
we must combine our resources and know-how to 
avoid the physical damage and social and economic 
toll that threaten us. 
 Some of the greatest afflictions of humankind 
today are hunger, starvation and malnutrition. Today, 
food security is our foremost concern. The challenge 
for many Governments is to bring food to ordinary 
people at affordable prices. The dramatic increase in 
grain prices has led to huge increases in the price of 
bread, milk, meat and other commodities. The hungry 
are getting hungrier, more desperate and angrier. The 
divide between rich and poor is widening day by day. 
We are faced with the looming threat of starvation on a 
global scale and, with it, the prospect of violent 
upheavals. 
 We can act to resolve the food crisis. First, there 
must be political commitment. Secondly, subsidies 
given to farmers by the industrialized countries have to 
be removed. Thirdly, the industrialized countries 
should make available to the South much-needed 
resources to improve our infrastructure. Give us the 
resources, technology and infrastructure to produce 
more food and there will be no need to help us feed 
ourselves. 
 Mankind has had a hand in most, if not all, of the 
crises we face today. We gather here every year in the 
name of freedom, human rights, democracy and 
sustainable development to deliver eloquent speeches. 
In the process, we procrastinate and bury solutions to 
our problems in reams of resolutions and declarations. 
 Can we honestly say that we have got our 
priorities right? Can we say that we live in a just 
world, where every man, woman and child enjoys the 
same rights? Are we, as leaders, living up to the noble 
goals for which the United Nations was set up? Let our 
conscience provide us with the answers. 
 A revamped United Nations system is best placed 
to facilitate progress in all the areas I have mentioned: 
food security, trade, climate change and energy. I am 
asking for a clear action plan. Multiple conferences and 
talk shops are not the solution. We need a fresh and 
effective approach to global governance and I am 
 
 
9 08-51845 
 
convinced that with the right level of resources, and 
with the political will and commitment, we can start to 
tackle the fundamental flaws in our global governance 
and trade regimes. I am asking the rich nations to 
support that endeavour and assume their collective 
global responsibility. 
 Let those of us who believe in freedom and 
dignity show solidarity among ourselves. Let us help 
each other to overcome the obstacles in our path. Let 
us focus on a global vision for the betterment of every 
nation. 
 In conclusion, I leave members with this note of 
reflection: “History to the defeated May say Alas but 
cannot help or pardon ...” W. H. Auden’s words will 
define the future of humanity, in terms of its history. 
The time for action is at hand. We must change, or be 
redefined by history, like many great civilizations of 
the past. 